Name: 90/484/EEC: Commission Decision of 27 September 1990 on interim measures applicable after the unification of Germany relating to Council Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  health;  political geography;  international security
 Date Published: 1990-09-29

 Avis juridique important|31990D048490/484/EEC: Commission Decision of 27 September 1990 on interim measures applicable after the unification of Germany relating to Council Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 267 , 29/09/1990 P. 0045 - 0045*****COMMISSION DECISION of 27 September 1990 on interim measures applicable after the unification of Germany relating to Council Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (90/484/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament (1), and in particular Article 3 thereof, Whereas Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (2) set out the health rules applicable to trade in poultrymeat; Whereas, given the current situation, immediate application of certain provisions of Directive 71/118/EEC relating to abattoirs and cutting plants is not possible in the territory of the former German Democratic Republic; Whereas the authorities of the Federal Republic of Germany have undertaken to implement the national measures required to guarantee effective application of this Decision; Whereas the measures provided for in this Decision are to apply subject to any changes resulting from the decisions taken by the Council on the proposals presented to it by the Commission on 21 August 1990; Whereas the ad hoc Committee provided for in Article 4 of Council Directive 90/476/EEC on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures which are to be adopted by the Council in consultation with the European Parliament (3), has not delivered its opinion in the time-limit laid down by its Chair, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany is hereby authorized to maintain in the territory of the former German Democratic Republic rules derogating from the following provisions of Directive 71/118/EEC: - Article 3 (1) (A) (a) and (e), - Article 3 (1) (A) (c), with regard to the requirements referred to in Annex I, Chapter V, 28a to 28b, - Article 3 (1) (B) (a), - Article 3 (1) (B) (e), with regard to the requirements in point A (e). 2. Products produced by the establishments to which this Decision applies must be reserved exclusively for consumption in the territory of the former German Democratic Republic. 3. The establishments to which this Decision applies shall be placed on a special list and given a special veterinary approval number which must be incapable of confusion with the approval number of intra-Community trade within the meaning of Article 5 (1) of Directive 71/118/EEC. Article 2 This Decision shall apply from the date of the unification of Germany until the entry into force in the agricultural sector of the Council Directive on the transitional measures and adjustments required to the Directive on plant health, seeds, propagating material and animal feedingstuffs and to the vetetinary and zootechnical legislation as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990. However, it shall apply until 31 December 1990 at the latest. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 263, 26. 9. 1990, p. 1. (2) OJ No L 55, 8. 3. 1971, p. 23. (3) OJ No L 266, 28. 9. 1990, p. 1.